t c memo united_states tax_court mann construction co inc petitioner v commissioner of internal revenue respondent docket no filed date richard mann an officer for petitioner shirley m francis for respondent memorandum findings_of_fact and opinion beghe judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal_income_tax for the tax years ended date and date respectively all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise specified following a concession by petitioner ’ the only issue for decision is whether petitioner is entitled to a sec_166 bad_debt deduction for funds it advanced to one of its construction superintendents who is also the son of its president and controlling shareholder petitioner deducted the full amount of these advances remaining unpaid plus accrued interest on the return for its tax_year ending date respondent denied this deduction in its entirety the deficiency still disputed for petitioner's tax_year ending date is a computational adjustment arising from a reduced carryforward that would result if we should sustain respondent's disallowance of the bad_debt deduction for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and related exhibits are incorporated by this reference petitioner's principal_place_of_business was redmond oregon when it filed the petition petitioner uses the accrual_method of accounting for federal_income_tax purposes ' petitioner has conceded a dollar_figure shareholder expenses deduction claimed for the tax_year ended date petitioner 1s an oregon corporation incorporated in since its incorporation petitioner's president richard mann has always owned percent of petitioner's stock alice mann richard mann's wife has always owned the remaining percent as its name suggests petitioner is in the construction business petitioner has completed construction projects in the dollar_figure to dollar_figure million range including projects on military bases and in national parks during most of the 1980's and early 1990's petitioner's business was depressed from date through date petitioner bid on construction projects throughout the western united_states but did not obtain any contracts petitioner did obtain contracts for construction projects after date but it continued to suffer from the economic downturn in the construction industry and most of its employees had to find other jobs shortly after petitioner's difficulties began--in or about 1981--petitioner started advancing funds to richard and alice mann's son mark mann richard mann believed these advances which mark mann used to pay his basic living_expenses were necessary to ensure that petitioner would always have an experienced construction superintendent available during the business downturn during that period mark mann did work for petitioner as a construction superintendent when petitioner obtained jobs petitioner continued to advance funds to mark mann for more than years ie until date mark mann made some repayments during this period one of these repayments was relatively large approximately dollar_figure and represented mark mann's entire after-tax bonus from a successful government contracting job in this dollar_figure repaid all interest accrued but unpaid as of the date of the payment and some principal however after there was always a large balance due petitioner no evidence in the record discloses whether petitioner and mark mann observed the formalities of debt when the advances began however starting no later than petitioner treated the advances to mark mann as loans in its internal accounting_records and on its financial statements to third parties also beginning no later than petitioner reported the advances as a loan on its tax returns accordingly petitioner included the interest on the advances in its taxable interest_income as it accrued whether or not that interest was paid ’ petitioner did not however accrue any interest on the advances for the year in which it claims the advances became worthless the tax_year ended date during petitioner's tax_year ended date the advances were represented by a document entitled demand note renewal dated date this note provided as follows i mark mann promise to pay to mann construction co inc the sum of dollar_figure to reimburse the company for cash advances and interest accrued to date payment to be made from project management salaries and bonuses in amounts commensurate with earnings this note will continue to bear interest pincite per year until paid in full payments shall be applied first to interest and then to principal this document is the only note currently in existence evidencing mark mann's obligation to repay the advances however beginning no later than petitioner and mark mann executed similar notes frequently which stated the then-current interest rate and balance due other than these notes there was no written loan agreement between petitioner and mark mann also there was no fixed schedule for repayment of the advances and mark mann did not provide petitioner with any collateral to secure his claimed obligation to repay the advances petitioner has stipulated that mark mann's repayment of the advances was contingent upon his future earnings and the notwithstanding the note's reference to cash advances and interest accrued to date the dollar_figure stated amount was in fact only the principal_amount advanced as of date it did not include the dollar_figure of accrued but unpaid interest as of that date repayments mark mann made in fact came primarily from the salary and bonuses he earned working for petitioner however mark mann also made several repayments to petitioner while he was working for another company the ross bros firm during the approximately years petitioner advanced funds to mark mann petitioner advanced a total of dollar_figure to mark mann petitioner accrued dollar_figure in interest on the dollar_figure advanced resulting in aggregate balances due petitioner of dollar_figure and mark mann repaid petitioner a total of dollar_figure leaving a balance due as of date of dollar_figure on date richard mann on behalf of petitioner signed a document entitled resolution which stated in view of mark mann's financial circumstances together with the company's lack of work the last few years and with no promise of contracts in sight it is to the company's best interest to write off this loan it is therefore resolved to cancel this loan in its entirety effective date petitioner deducted the entire dollar_figure balance due from mark mann as a worthless bad_debt on its tax_return for the year ended date of this balance due dollar_figure represented advances made after date when it canceled the advances on date petitioner had not made any written demand for payment attempted to negotiate any agreement for partial payment or otherwise taken any legal action to try to collect from mark mann however as of date mark mann's liabilities to parties other than petitioner were approximately dollar_figure his only assets were a travel trailer that served as his residence worth approximately dollar_figure and a used truck worth approximately dollar_figure in addition approximately a year prior to petitioner's cancellation of the advances--in approximately date--mark mann had sought credit counseling at that time mark mann listed the balance then due petitioner as one of his debts and the counseling service recommended bankruptcy moreover in date mark mann became unemployed he remained unemployed throughout and collected unemployment_compensation during most or all of that year as a result of this unemployment mark mann became unable to make the payments arranged by the credit counseling service as they came due and he was struggling with his financial obligations flowing from a recent divorce finally in date petitioner decided to discontinue and sold many of the assets of its government contracting business in which mark mann had worked prior to his period of unemployment beginning in date mark mann had always believed he would be able to repay petitioner's advances and richard mann and he had never discussed forgiving or canceling them when petitioner canceled mark mann's obligation to repay the advances mark wa sec_37 years old at that time mark's required child_support payments were dollar_figure per month he was also required to make support payments to his former wife after the cancellation of the advances mark mann did not obtain full-time work until date in that month mark accepted a position as the construction manager for the confederated tribes of warm springs at a salary of dollar_figure per year at the time of trial in date mark still held this position at the same salary with no bonus or other contingent_compensation arrangements mark mann had not attained solvency at the time of trial opinion subject_to the limitations set forth in sec_166 and e which are not at issue here sec_166 allows a deduction for any debt that becomes worthless within the taxable_year this bad_debt deduction applies only to obligations that are bona_fide debt as defined by sec_1_166-1 income_tax regs and the applicable case law petitioner must prove its entitlement to the bad_debt deduction see rule a 290_us_111 therefore to prevail petitioner must prove that its advances to mark mann were bona_fide debt and became worthless during the tax_year for which they were deducted the year ended date respondent asserts that petitioner fails on both counts i were the advances legally valid and enforceable bona_fide debt bona_fide debt is debt that arises from a debtor-creditor relationship based upon a legally valid and enforceable obligation to pay a fixed or determinable sum of money see sec_1_166-1 income_tax regs to prove that the advances were bona_fide debt petitioner must therefore show that the advances were not contingent ie were a legally valid and enforceable obligation and arose from a debtor-creditor relationship between petitioner and mark mann see 54_tc_239 18_tc_780 affd per curiam 205_f2d_353 2d cir respondent asserts petitioner has met neither of these requirements a were the advances legally valid and enforceable obligations the date note provided in part that payment was to be made from project management salaries and bonuses in amounts commensurate with earnings we have found that similar notes existed in prior years the parties have stipulated that mark mann's repayment of the advances was contingent upon his future earnings and the repayments mark mann made in fact came primarily from the salary and bonuses he earned working for petitioner for these reasons respondent argues that even if petitioner and mark mann intended to create a debtor-creditor relationship mark mann's repayment of the advances was too contingent for the advances to constitute a valid and enforceable bona_fide debt obligation in considering this argument it is useful to distinguish contingencies that affect a borrower's legal_obligation to repay such as conditions precedent which must be satisfied before the borrower is contractually obligated to repay from contingencies that affect the borrower's financial ability to repay if a borrower's legal_obligation to repay is subject toa contingency no valid and enforceable debt exists--and no bad_debt deduction is therefore allowable--if the contingency has not occurred see clark v commissioner supra borrower promised to repay only if she received sufficient dividends on certain stock held no debt existed---and no bad_debt deduction was allowable-- where no dividends were ever paid where a borrower's promise and obligation to repay are unconditional however a valid and enforceable debt may exist---and a bad_debt deduction may be proper----even if the borrower's financial ability to repay is subject_to one or more contingencies or conditions see hunt v commissioner tcmemo_1989_335 borrowers' ability to repay depended to a sizeable extent on increased value of their investments in silver but their obligations to pay were fixed and absolute held debt not contingent and bad_debt deduction could be proper despite the risk that the borrowers could not repay see also goldstein v commissioner tcmemo_1980_273 where we found that the commissioner had confused the concept of a contingency which invalidates the bona_fide nature of a loan with the risks that are inherent in any loan transaction there is always some element of risk that a loan might not be repaid the existence of this risk does not mean however that repayment is contingent on the nonoccurrence of that risk after reviewing the entire record we are convinced petitioner's stipulation that mark mann's repayment of the advances was contingent was not an admission that mark's promise or obligation to repay was conditioned upon his receiving sufficient future earnings from petitioner rather it was an acknowledgment that mark's ability to repay depended on his having gainful future employment this latter kind of contingency or risk which often exists in the case of unsecured debt may be a relevant factor in determining whether the advances were bona_fide debt because it affects the likelihood of repayment however it does not by itself render contingent invalid or unenforceable mark's agreement to repay petitioner's advances of course we must still consider whether mark mann's obligation to repay petitioner was contingent on the basis of the evidence other than petitioner's stipulation respondent is correct that if a borrower promises to repay only from a specified fund the borrower's obligation will generally be treated as contingent and no bad_debt deduction will be allowed see 20_tc_216 payment only from operating profits affd on other grounds 213_f2d_438 2d cir clark v commissioner supra payment only from dividends on certain stock 17a am jur 2d contracts sec promise to pay out of a specified fund generally renders contract conditional but cf 6_tc_324 bad_debt deduction allowed even though debt was repayable only from future commissions to be earned by debtor an obligation to repay will also generally be found to be contingent if the borrower promises to repay only when financially able to do so see 318_f2d_611 9th cir no valid debt existed---and no bad_debt deduction was proper--where repayment was to be made only when the borrower could carry itself financially and only in whatever amount could be paid without jeopardizing the borrower respondent asserts that mark mann's obligation to repay the advances was contingent because mark promised to repay only from the future salary and bonuses if any he would receive from petitioner respondent's argument emphasizes the provision of the date note that payment is to be made from project management salaries and bonuses in amounts commensurate with earnings standing alone this language could appear as respondent contends to limit mark mann's obligation to repay to his future earnings from petitioner however as the supreme court of oregon has stated in mignot v parkhill p 2d or it is not always easy to determine whether the intention of the parties is to limit the right of the promisee to payment from a specified fund it is difficult to formulate a definite general_rule and the decision in each case must be dependent upon its own circumstances in this case the note does not state that payment is to be made only from mark's future earnings from petitioner and the evidence suggests that mark and petitioner did not intend to exclude other sources of repayment for example mark mann testified that his repayment of the advances depended more on his income in general than on his earnings from petitioner mark further testified that richard mann and he had never discussed forgiving or canceling his obligation to repay the advances until after he had lost his job at another firm we found this testimony credible in itself moreover it is supported by the fact that mark made some repayments while he worked for a company other than petitioner because one generally does not make gratuitous payments to his creditors these repayments strongly suggest that mark's promise and obligation to repay were not limited to his earnings from petitioner in addition the language in the note referring to mark's earnings does not stand alone it follows a sentence stating mark mann's clear and unconditional promise to repay the advances in full when a contract contains both an unambiguous unconditional promise to pay and language that appears to limit the payment promise to a specified fund courts are reluctant to find that the limiting language governs as the supreme court of oregon also wrote in mignot v parkhill supra pincite in finding that a contractor's promise to pay for work performed was not contingent notwithstanding a provision that the contractor was not obligated to pay until he had himself received payment we think however that where the contract contains a definite and unambiguous promise to pay equally clear and unambiguous language expressing the intention that the happening of a contingency over which the promisee has no control shall be a condition_precedent to payment must be found in the contract before the positive and absolute agreement to pay will be considered as superseded or as the court of appeal of california has written in sunniland fruit inc v verni cal rptr ct app grower's obligation to repay broker's advances not conditional notwithstanding provision that the advances would be deducted from funds due the grower after sale of grower's fruit when the money claimed is an identifiable debt and there is no evidence establishing that the party advancing the monies assumed the risk inherent in the venture identification of a particular pool of money as a source of payment does not limit or preclude recovery from other sources when the pool fails to materialize unless the agreement expressly so states xk kek considering the note in its entirety we find that the clause referring to mark mann's earnings is too ambiguous to be treated as an express limitation on his clearly stated and unconditional promise to repay the advances in full we therefore disagree with respondent's assertion that mark was only required to repay from his future earnings from petitioner on the basis of the entire record we find that petitioner and mark mann expected mark's earnings from petitioner would be both the likely and a convenient source of repayment but they did not intend or agree that mark was obligated to make repayments only from that source see andrew v commissioner t c pincite bowman v commissioner tcmemo_1995_259 we therefore conclude that mark mann and petitioner intended mark to be unconditionally obligated--and that mark was in fact so obligated--to repay the full amount of the advances as a result we also conclude that mark mann's obligation to repay petitioner's advances was not contingent in the sense asserted by respondent it was a valid and enforceable obligation for purposes of the bad_debt deduction b did petitioner and mark mann create a debtor-creditor relationship with respect to the advances although the advances were not contingent in the sense asserted by respondent this does not necessarily mean they were bona_fide debt petitioner must also prove that mark mann and petitioner created a debtor-creditor relationship with respect to the advances see supra p whether a bona_fide debtor-creditor relationship exists depends on all the facts and circumstances and generally no one fact is determinative an essential question is whether there is a good-faith intent on the part of the recipient of the funds to make repayment and a good-faith intent on the part of the person advancing the funds to enforce repayment in determining whether such intent exists we consider all the evidence and we evaluate whether there was a reasonable expectation of repayment in light of the economic realities of the situation see 54_tc_905 g m gooch lumber sales co v 49_tc_649 remanded pursuant to a406_f2d_290 6th cir intrafamily transactions are subject_to rigid scrutiny and may be presumed to be gifts rather than loans however any such presumption may be rebutted by an affirmative showing that there was at the time of the transaction a real expectation of repayment and a real intent to enforce the collection of the asserted debt see 12_tc_1158 affd per curiam 192_f2d_391 2d cir to determine whether a debtor-creditor relationship with a reasonable expectation of repayment exists we consider among other factors whether a note or other evidence_of_indebtedness exists interest is charged there is a fixed schedule for repayment any security or collateral is requested there is any written loan agreement a demand for repayment has been made the parties' records reflect the transaction as a loan any repayments have been made and the borrower was solvent at the time of the loan see hunt v commissioner tcmemo_1989_335 at trial both mark mann and richard mann testified about petitioner's and mark mann's relationship concerning the advances three other witnesses--petitioner's long-time bookkeeper judy williams petitioner's long-time accountant ryan patrick and petitioner's bonding agent from eric sander---also testified on behalf of petitioner on the basis of their personal knowledge of petitioner's business including the business relationship between petitioner and mark mann we found the testimony of all five witnesses credible forthright and consistent in addition we note that richard mann although he is not a lawyer very ably represented petitioner at trial the entire record discloses that some of the traditional indicia of a debtor-creditor relationship were present in this case and that some were not for example there was no fixed schedule for repayment no collateral and no written loan agreement other than the notes and petitioner never demanded payment much less took legal action to try to enforce repayment however starting within a short time after the advances commenced the advances were evidenced by notes interest was charged and petitioner's accounting_records and financial statements reflected the advances as loans more importantly petitioner reported the advances as loans on its tax returns and accordingly included substantial amounts of interest in its taxable_income in addition mark mann made some repayments from time to time including one relatively large repayment of approximately dollar_figure which represented his entire after-tax bonus from a successful contracting job this accrual of taxable interest and this repayment made from taxable salary are strong circumstantial evidence that petitioner and mark mann intended to create a debtor-creditor relationship and did nothing to impair that relationship over the life of the advances with respect to mark mann's solvency there is little in the record about his financial condition when the advances began however it is clear that in date mark's liabilities were substantially in excess of his assets and we believe it quite likely that mark had been in financial difficulty for some period prior to that time nevertheless prior to his period of unemployment beginning in date mark mann had always believed he would be able to repay petitioner's advances and richard mann and he had never discussed forgiving or canceling them petitioner's accountant credibly testified that he had never had any reason to suspect mark would not be able to repay the advances and that petitioner always intended to be repaid petitioner's bookkeeper and petitioner's bonding agent also both testified that they never thought mark would be unable to repay the advances on the basis of all the facts and circumstances of this case we find that petitioner and mark mann intended to create and did create a real debtor-creditor relationship when the advances began we also find that this debtor-creditor relationship continued--with a reasonable expectation of repayment based on mark mann's actual and potential employment with petitioner and on mark's employment with the ross bros firm---until the end of petitioner's tax_year ended date accordingly we find that advances made and interest accrued prior to or on date were bona_fide debt in or around date however mark mann sought credit counseling and the counseling service recommended bankruptcy in date mark became unemployed and he remained unemployed throughout as a result of this unemployment during petitioner's tax_year ended date mark mann was no longer able to meet his obligations as they came due moreover in date petitioner decided to discontinue and sold the assets of its government contracting business in which mark had worked finally it is clear that on date mark's liabilities to parties other than petitioner significantly exceeded his assets for all these reasons we find that during petitioner's tax_year ended date mark mann's financial situation had deteriorated to such an extent that petitioner no longer had a reasonable expectation of repayment we therefore find on the basis of all the facts and circumstances that petitioner and mark mann could not have intended to create and did not create a debtor-creditor relationship with respect to the dollar_figure of advances made during petitioner's tax_year ended date see fisher v commissioner t c pincite accordingly such advances were not bona_fide debt il did the advances become worthless during petitioner's tax_year ended date a bad_debt deduction for a wholly worthless_debt is allowable only for the taxable_year in which the debt becomes worthless see sec_166 there is no standard test for determining worthlessness whether and when a debt becomes worthless depends on all the facts and circumstances it is generally accepted however that the year of worthlessness is to be fixed by identifiable events constituting reasonable grounds for abandoning any hope of recovery see 77_tc_582 it is often very difficult to determine the precise moment a debt becomes worthless this is particularly true when a debtor's financial situation deteriorates over time however it is clear that in making the determination the creditor must be neither an incorrigible optimist nor a stygian pessimist see minneapolis st paul r r v united_states ct_cl barrett v commissioner tcmemo_1996_199 affd per curiam without published opinion 107_f3d_1 1st cir the creditor's decision must be made in the exercise of sound business judgment based upon information that is as complete as is reasonably obtainable see andrew v commissioner t c pincite respondent asserts that petitioner's advances to mark mann did not become worthless during petitioner's tax_year ended date in the role of pessimist respondent notes that if as we have found mark mann was deeply insolvent in date it is likely that his financial position had been precarious in some prior years on the other hand in the role of optimist respondent notes that at trial in mark mann testified he had made some progress with his remaining debts since although he had not attained complete solvency of course we recognize that mark mann had been in financial difficulty for some time prior to petitioner's tax_year ending date we have found however that petitioner had a reasonable expectation of repayment until the beginning of that year on the basis of mark's employment or potential future employment with petitioner and his employment with another firm therefore we find that petitioner's right to repayment for the advances had at least some value as of the beginning of its taxable_year ended date we also recognize that mark was a young man years old during petitioner's tax_year ended date and he had many potential earning years ahead of him however around the - - beginning of petitioner's tax_year mark mann sought credit counseling and the counseling service recommended bankruptcy in addition during petitioner's tax_year mark mann became and remained unemployed and could not meet his obligations as they came due moreover also during petitioner's tax_year petitioner discontinued and sold the assets of the business in which mark had worked finally it is clear that mark's liabilities greatly exceeded his assets as of the end of that tax_year we find that these identifiable events gave petitioner clear and definite grounds for abandoning any hope of recovering the advances as of the close of its tax_year therefore keeping respondent's arguments---and the difficulty of determining the time of worthlessness---in mind the evidence has convinced us that petitioner's business judgment with respect to the value of the advances was sound we find that petitioner's advances to mark mann and the accrued interest thereon became worthless during petitioner's tax_year ended date respondent notes that petitioner did not take legal action to enforce repayment of the advances of course the results of hindsight confirms petitioner's judgment the fact that mark mann had not attained solvency years after petitioner canceled the advances--which had constituted approximately percent of mark's liabilities---further indicates that the advances were worthless when petitioner canceled them collection efforts may serve as evidence of worthlessness however such action is not required see 181_f2d_143 9th cir bowman v commissioner tcmemo_1995_259 where the surrounding circumstances indicate that a debt is worthless and uncollectible and that legal action to enforce payment would in all probability not result in the satisfaction of execution on a judgment a showing of these facts will be sufficient evidence of worthlessness see sec_1 b income_tax regs we find that the surrounding circumstances so indicated in this case during petitioner's tax_year ended date among the other factors discussed above we note that as of date mark mann was insolvent in both balance_sheet and bankruptcy terms his total liabilities including the advances were approximately dollar_figure his assets were approximately dollar_figure and consisted of his travel trailer residence and his used truck also as a result of his unemployment mark had become unable to meet his obligations as they came due for these reasons it is clear that if petitioner had sought to collect the advances mark mann would have been forced to declare bankruptcy and petitioner would most likely have received nothing where a creditor is familiar with the debtor's circumstances and knows that the debtor is hopelessly insolvent he need not attempt to collect the debt where his attempts to do so would be futile see andrew v commissioner t c pincite- bowman v commissioner supra we hold that the dollar_figure of advances petitioner made to mark mann on or before date and the dollar_figure of interest petitioner accrued on those advances on or before that date less the repayments mark made of dollar_figure were bona_fide debt that became worthless during petitioner's taxable_year ended date we further hold that the dollar_figure in advances made after date did not constitute bona_fide debt and was not eligible for the sec_166 bad_debt deduction to reflect all the foregoing decision will be entered under rule
